Welles, Justice.
The amended complaint was served too late. It could not be amended in the way attempted, if served in time, without leave of the court. It would be turning an action at law into one for equitable relief, and the court would not allow such an amendment, without an amendment of the summons also. The summons cannot be amended without leave.
I shall, therefore, direct an order that the plaintiff have leave to amend the summons by making it one for relief, and to amend the complaint, so as to present any equitable ground of relief, as he shall be advised. These amendments are allowed only on payment of the costs of the defendant answering since the service of the answer, and in addition, of seven dollars costs of opposing this motion, all to be done in twenf service of this order.